     Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 1 of 13 Page ID #:908



1      HILARY POTASHNER (Bar No. 167060)
       Federal Public Defender
2      ERIN MURPHY (Bar No. 285087)
       (E-Mail: Erin_Murphy@fd.org)
3      Deputy Federal Public Defender
       321 East 2nd Street
4      Los Angeles, California 90012-4202
       Telephone: (213) 894-2854
5      Facsimile: (213) 894-0081
6      Attorneys for Defendant
       ADAU AKUI ATEM MORNYANG
7
8
9                               UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                    WESTERN DIVISION
12
13     UNITED STATES OF AMERICA,                       Case No. 19-CR-00050-CJC
14                 Plaintiff,                          REPLY TO GOVERNMENT'S
                                                       OPPOSITION TO MOTION FOR
15           v.                                        DISMISSAL OF THE INDICTMENT
                                                       OR, ALTERNATIVELY, A NEW
16     ADAU AKUI ATEM MORNYANG,                        TRIAL; DECLARATION OF
                                                       COUNSEL; EXHIBIT
17                 Defendant.
                                                       Hearing Date: June 17, 2019
18                                                     Hearing Time: 9:00am
19
20           By and through her counsel of record, Deputy Federal Public Defenders Erin
21     Murphy and Georgina Wakefield, Ms. Adau Mornyang hereby replies to the
22     government’s Opposition to her Motion for Dismissal of the Indictment or,
23     Alternatively, A New Trial. (ECF Nos. 89, 93.) This Reply is based on the attached
24     memorandum of points and authorities, declaration and exhibit, all pleadings and
25     records in the matter, and any further argument this Honorable Court might require.
26     ///
27
28
                                                   i
     Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 2 of 13 Page ID #:909



1                                          Respectfully submitted,
2                                          HILARY POTASHNER
                                           Federal Public Defender
3
4
       DATED: May 24, 2019                By /s/ ERIN MURPHY
5                                         ERIN MURPHY
6                                         Deputy Federal Public Defender
                                          Attorney for ADAU MORNYANG
7
                                           By /s/ GEORGINA WAKEFIELD
8                                          GEORGINA WAKEFIELD
9
                                           Deputy Federal Public Defenders
10                                         Attorneys for ADAU MORNYANG
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                ii
     Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 3 of 13 Page ID #:910



1                     MEMORANDUM OF POINTS AND AUTHORITIES
2                                       I. INTRODUCTION
3            The government was required to establish that the slap alleged in Counts 1 and 2
4      occurred somewhere that supports venue here. The only evidence on that point came
5      from the alleged victim, a flight attendant of 22 years. He testified that, at the relevant
6      time frame, the plane was most likely near Hawaii. That does not support venue here.
7      To avoid this conclusion, but having done nothing to confirm the location of the alleged
8      slap, the government offers four theories for why venue is proper here. None of these
9      theories escape controlling law that requires the government to prove where the assault
10     occurred. Because the government failed to do so, venue was not proper here.
11           The government also failed to authenticate the only evidence purporting to come
12     directly from Ms. Mornyang, an audio recording made by an unknown person at an
13     unidentified time. Untethered to any foundation, and yet graphically prejudicial, the
14     government’s repeated reliance on that recording requires a new trial.
15                                        II. ARGUMENT
16     A.    The government failed to prove that venue is proper in this district.
17           1.     There was no waiver because the Indictment did not allege where
18                  the alleged slap occurred.
19           The government argues that this Court should not consider this argument because
20     the defense waived it. (Gov’t Opp., ECF No. 93 at 4–6.) According to the government,
21     the defect in venue was apparent on the Indictment’s face, and, thus, the defense was
22     required to raise the issue before the government finished its case-in-chief. (Id. at 4.)
23           The defect was not apparent on the face of the Indictment. (See ECF No. 17.)
24     The Indictment only alleged that, while on an aircraft, Ms. Mornyang “knowingly
25     assaulted” (Count 1) and “intentionally [struck and beat]” Mr. Gutierrez “by slapping
26     him in the face with her hand” (Count 2). (Id. at 1–3.) Although the Indictment
27     indicated where the plane landed, it did not specify where that slap occurred. (Id.)
28
                                                     1
     Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 4 of 13 Page ID #:911



1            Thus, no reasonable reader of the Indictment could have surmised where the
2      alleged slap occurred, the defect at issue here. With scant other allegations in the
3      Indictment, but accepting the allegations as true, venue was ostensibly proper here. For
4      that reason, it does not matter that the Indictment “makes clear that the basis for venue
5      was the fact that the plane landed” in this district. (Gov’t Opp., ECF No. 93 at 5.) The
6      Indictment itself gave no hint that this was incorrect.
7            Nor does it matter what any discovery suggested about where the alleged slap
8      occurred. As in United States v. Lozoya, such revelations are “immaterial, since ‘only
9      the indictment may be considered in pretrial motions to dismiss for lack of venue, and
10     the allegations must be taken as true.’” Lozoya, 920 F.3d 1231, 1238 (9th Cir. 2019)
11     (quoting United States v. Mendoza, 108 F.3d 1155, 1156 (9th Cir. 1997)).
12           2.     The government failed to support venue here under any
13                  applicable venue statute.
14           The government appears to offer four theories to support venue here: three rely
15     on 18 U.S.C. § 3238, and the fourth relies on 18 U.S.C. § 3237(a). Each theory fails.
16                  a.     Ms. Mornyang was arrested long before she arrived in Los
17                         Angeles.
18           Under 18 U.S.C. § 3238, for offenses “begun or committed on the high seas, or
19     elsewhere out of the jurisdiction of any particular state or district,” venue is proper
20     where “the offender . . . is arrested or is first brought.” “Venue is a question of fact”
21     for the jury to find. United States v. Lukashov, 694 F.3d 1107, 1120 (9th Cir. 2012).
22           The government concludes here, without citing any fact, that Ms. Mornyang was
23     arrested in Los Angeles. (Gov’t Opp., ECF No. 93 at 1, 7.) Mr. Jason Jay testified that,
24     immediately after the alleged slap, he seized Ms. Mornyang, and then handcuffed her.
25     (Trial Day 1 Tr., ECF No. 80 at 94:4–23.) The government acknowledged this during
26     its closing argument. (Trial Day 2 Tr., ECF No. 78 at 117:21–23.) Mr. Mornyang was
27     not arrested in Los Angeles because she was already arrested hours before that. At no
28     time was she released. This theory of venue under § 3238 fails.
                                                     2
     Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 5 of 13 Page ID #:912



1                   b.    The government did not prove where the offense occurred.
2            The government’s second theory of venue under § 3238 fails, too. The only
3      testimony about where the alleged slap occurred came from Mr. Gutierrez, who the
4      government characterized as a “veteran flight attendant” of 22 years. (Trial Day 2 Tr.,
5      ECF No. 78 at 106:25.) He testified that, at the relevant interval of the flight, they were
6      “most likely” near or close to Hawaii. (Trial Day 1 Tr., ECF No. 77 at 57:9–20.)
7            The government insists that “this testimony establishes” that the plane had not
8      yet reached Hawaii. (Gov’t Opp., ECF No. 93 at p. 7.) It does not. The government’s
9      argument assumes the very fact that the government failed to prove—where the alleged
10     slap occurred. The government does not contest that, for venue purposes, this is the
11     critical question for assault charges. See Lozoya, 920 F.3d at 1239. The government
12     did not answer this question for the jury. It is not enough for the government to assume
13     for its own benefit what “close to Hawaii” means, or where the plane was at the critical
14     moment. If the alleged slap did not occur over Hawaii, and on the high seas as the
15     government suggests, the government offered no fact to support that conclusion. The
16     government cannot meet its burden by pointing to a fact it never established.
17           Even accepting the government’s assumption that the alleged slap did not occur
18     immediately above Hawaii, that assumption also forgets that a plane need not be
19     directly above Hawaii in order to be within its jurisdiction. As confirmed by the Office
20     of Coast Survey, the U.S. Maritime Limits and Boundaries for Hawaii extend
21     significantly beyond the islands themselves. (Decl. of Erin Murphy, ¶2, Ex. A.)
22           Without any other evidence about when or where the alleged slap occurred, the
23     jury had only Mr. Gutierrez’s testimony as a “veteran flight attendant” about where the
24     plane was at the relevant time. The government failed to clarify or confirm at all where
25     the alleged slap occurred. As a result, the jury heard insufficient evidence to conclude
26     that the alleged slap occurred on the high seas. (Trial Day 1, ECF No. 80 at 57:9–11.)
27           Indeed, the need for such evidence was critical here exactly because, as in
28     Lozoya, there is another district where venue is evidently proper. Had the plane here
                                                     3
     Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 6 of 13 Page ID #:913



1      traveled across an area that consisted entirely of high seas, or foreign jurisdictions, a
2      jury could perhaps conclude that the offense must have occurred outside the jurisdiction
3      of the United States. That was not the case here. The government failed to prove
4      venue was proper here under § 3238. This is true for both Counts 1 and 2.
5                   c.     Count 1 does not charge a continuing offense.
6            The government seeks to distinguish Count 1 from Count 2 because Count 1
7      charged “interference with the flight attendant,” which the government appears to
8      characterize as an offense that continued into an area that would furnish venue here.
9      (Gov’t Opp., ECF No. 93 at 8.) That is incorrect.
10           To start, § 3238 is not premised on whether an offense continued into another
11     jurisdiction. That theory of venue arises from § 3237, which, as discussed further
12     below, does not apply here either. Section 3238 concerns offenses “begun or
13     committed upon the high seas, or elsewhere out of the jurisdiction of any particular
14     State or district[.]” 18 U.S.C. § 3238. Whether the offense might also be a continuing
15     offense under § 3237 does not change that, in order for § 3238 to apply, the government
16     must still prove where the offense began or was committed. As discussed above, the
17     government failed to do that.
18           Regardless which statute the government relies on for this theory, Count 1 did
19     not charge a continuing offense for venue purposes. As observed in Lozoya, the
20     Supreme Court held in United States v. Rodriguez-Moreno, 526 U.S. 275, 278 (1999),
21     that venue constitutionally arises from where the offense was committed. Lozoya, 920
22     F.3d at 1238–39. Per Rodriguez-Moreno, the answer to this question is twofold: the
23     nature of the crime, and the location of the act or acts constituting the crime.
24     Rodriguez-Moreno, 526 U.S. at 278. Here, the only essential conduct element in Count
25     1 is the assault, i.e., how Ms. Mornyang allegedly interfered with Mr. Gutierrez. While
26     interference is an element, it is a circumstance element satisfied by the crew members’
27     actions, i.e., an element “after the fact of an offense begun and completed by others.”
28     United States v. Stinson, 647 F.3d 1196, 1204 (9th Cir. 2011) (quotations and citation
                                                      4
     Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 7 of 13 Page ID #:914



1      omitted). Here, then, any interference was “subsequent activity [that] was incidental
2      and therefore irrelevant for venue purposes.” Lozoya, 920 F.3d at 1239.
3            This is in contrast to offenses that involve continuing offense conduct. For
4      example, possessing drugs while on an airplane is a continuing offense because the
5      individual’s offense conduct itself continues for as long as the drugs are in transport.
6      See United States v. Barnard, 490 F.2d 907, 912 (9th Cir. 1973) (“A jury could find
7      that the possession and the intent existed when the plane crossed the border into the
8      Southern District of California, and continued while the plane crossed that district and
9      flew into the Central District, where it landed. Thus, venue could be laid in either
10     district.”); see also Stinson, 647 F.3d at 1204 (finding VICAR charge alleging murder
11     in one district was a continuing offense into another district because the Indictment
12     alleged that the defendant aided, abetted, and otherwise participated in the murders in
13     that other district). Thus, continuing offense conduct is not dependent on a separate
14     actus reus. Rather, the offense is an inherently continuous one. Here, we know that
15     interference of a flight attendant is an incidental element because, without the assault—
16     the essential offense conduct—any interference is no offense at all.
17           Meanwhile, to support its theory that Count 1 is a continuing offense, the
18     government cites only to United States v. Hall, 691 F.2d 48, 50 (1st Cir. 1982). Hall is
19     not helpful. There, the court held that “the offense continues for at least as long as the
20     crew are responding directly, and in derogation of their ordinary duties, to the
21     defendant's behavior.” Id. at 50. Even accepting that interpretation of 49 U.S.C. §
22     46504,1 the charge and the passenger’s behavior in Hall were meaningfully different.
23     There, the passenger struck more than one flight attendant, he “tried to force his way
24     into the pilot’s cabin” and he “threatened several times to blow up the airplane.” Hall,
25     691 F.2d at 49. “The airplane’s officers, stewardesses, and his fellow passengers
26     restrained him on several occasions, but after each period of calm, he resumed his
27
             1
28             In Hall, the court analyzed 49 U.S.C. § 1472, an apparent predecessor to §
       46504, the charge in Count 1.
                                                   5
     Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 8 of 13 Page ID #:915



1      obstreperous conduct.” Id. As a result, “[t]he pilot diverted the flight, making an
2      unscheduled landing in” the charging district. Id. Though the passenger “sat quietly in
3      his seat” while flying over the charging district, the court found that venue was proper
4      there. Id. The court reasoned that the “interference” at issue under the statute could
5      arise from “an assault, an act of intimidation, or a threat,” and the diversion of the flight
6      clearly “interfered” with the flight crew’s duties. Id. at 50.
7            Here, though, the government’s theory under Count 1 was explicitly limited to a
8      single alleged assault. Thus, any continuing “interference” must be, per Hall, in direct
9      response to that alleged assault. The government asserts broadly that Ms. Mornyang’s
10     “interference was comprised of her course of disruptive behavior, including the slap
11     with lasting effects.” (Gov’t Opp., ECF No. 93 at 8.) The government does not specify
12     those “lasting effects.” (Id.) If the government is relying on Ms. Mornyang’s alleged
13     behavior after the marshals arrested her, the government does not explain how that
14     behavior disrupted Mr. Gutierrez’s duties “for the remaining five hours of the flight.”
15     (Id.) This connection is essential because Count 1 alleged that the purported slap only
16     impacted Mr. Gutierrez’s duties. (Indictment, ECF No. 17 at 1–2.) In Hall, the
17     government alleged that the passenger “did assault, intimidate and threaten flight crew
18     members and flights attendants[.]” Hall, 691 F.2d at 49. There, the court pointed to
19     myriad assaults, threats, and acts of intimidation that required direct responses from
20     various crew members. Id. at 50. Most significant, the diversion of the flight to and
21     over the charging district was itself the pilot’s direct response to the passenger’s threats.
22     At most here, the government states that Mr. Gutierrez “could not prepare services for
23     the other passengers for the remainder of the flight.” (Gov’t Opp., ECF No. 93 at p.7.)
24     However, Mr. Gutierrez’s testimony reveals that this was not because of the alleged
25     slap, but because Mr. Mornyang was allegedly “demeaning” other crew members and
26     the marshals. (Trial Day 1 Tr., ECF No. 80 at 38:25–39:12.) Even under Hall, this
27     does not establish where any interference of Mr. Gutierrez’s duties occurred, let alone
28     that it occurred somewhere furnishing venue here.
                                                      6
     Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 9 of 13 Page ID #:916



1            Also, Hall is a 37-year-old case from another circuit. Applied as the government
2      seeks to apply it here, Hall conflicts with Lozoya. First, to the extent that the
3      government argues that Hall held that § 46504 is always a continuing offense, Lozoya
4      requires a more nuanced approach which, as described above, reveals that the essential
5      offense conduct was the alleged slap. Second, in Hall, the court rejected the notion that
6      the government must prove “precisely where [the] threats and assaults took place, in a
7      plane traveling across many states at great speed, high above the earth. Such an
8      interpretation would often make [the predecessor statute to § 46504] difficult to
9      enforce—precisely the opposite of Congress’s intention in passing it, and the related
10     venue section.” Hall, 691 F.2d at 50. In Lozoya, the Ninth Circuit found the opposite:
11                 However valid these questions and the practical concerns that
                   underlie them might be, they are insufficient to overcome the
12                 combined force of the Constitution, Rodriguez-Moreno, and
                   our own case law. These authorities compel our conclusion:
13                 that the proper venue for an assault on a commercial aircraft is
                   the district in whose airspace the alleged offense occurred.
14     Lozoya, 920 F.3d at 1242.
15           These authorities compel the same decision here.2
16                  d.     Count 1 is not a transportation or foreign commerce offense.
17           The government finally argues that 49 U.S.C. § 46504, charged in Count 1, is a
18     continuing offense under 18 U.S.C. § 3237(a). (Gov’t Opp. at 8.) Because the alleged
19     misconduct involved a flight attendant on a commercial airline, the government
20     concludes that the instant charge under Count 1 “directly implicated interstate or
21     foreign commerce.” (Gov’t Opp. at 8 (quoting 18 U.S.C. § 3237(a).) That is not
22     enough under to confer venue under § 3237(a).
23
24
25
             2
26             The court’s reasoning in Lozoya also disposes of the government’s other
       argument that venue here is proper because it is not unfair to Ms. Mornyang. (Gov’t
27     Opp., ECF No. 93 at 9–10.) As the court concluded in Lozoya, the venue requirement is
       mandated by the Constitution, deep issues of public policy, and existing case law.
28     “[F]airness” does not confer venue in a district where the government failed to prove that
       venue exists under statutory or Supreme Court law.
                                                     7
 Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 10 of 13 Page ID #:917



1          To start, merely implicating interstate or foreign commerce is not enough. Under
2    § 3237(a), that an offense involves an airplane does not automatically make it a
3    transportation or commercial offense. Section 3237(a) provides:
4                Any offense involving the use of the mails, transportation in
                 interstate or foreign commerce, or the importation of an object
5                or person into the United States is a continuing offense and, . .
                 . , may be . . . prosecuted in any district from, through, or into
6                which such commerce, mail matter, or imported object or
                 person moves.
7    18 U.S.C. § 3237(a) (emphasis added).
8          The provision plainly concerns only those offenses “involving the use of the
9    mails, transportation in interstate or foreign commerce, or the importation of an object
10   or person[.]” Id. (emphasis added). Thus, the offense itself must inherently exploit
11   transportation, commerce, or importation of persons or things. See, e.g., United States
12   v. Hankish, 502 F.2d 71, 73 (4th Cir. 1974) (finding venue available under
13   transportation provision of § 3237(a) where charges included transporting stolen
14   merchandise and a stolen vehicle, and transporting stolen beer in interstate commerce);
15   United States v. Kapordelis, 569 F.3d 1291 (11th Cir. 2009) (finding that transporting
16   and producing depictions of children engaging in sexual conduct is a continuing crime
17   involving “the use of the mails, transportation in interstate or foreign commerce” where
18   the punishment is tied “to the transport of the visual depictions or the means of
19   producing those visual depictions in interstate or foreign commerce”); United States v.
20   Beech-Nut Nutrition Corp., 659 F. Supp. 1487, 1494 (E.D.N.Y. 1987) (interpreting
21   “[t]he operative word in section 3237 [as] ‘involving’, the term to involve being
22   defined as ‘to include as a necessary circumstance’” and so “[a]ny offense which
23   included transportation as a necessary circumstance is a continuous crime” under §
24   3237, like the introduction of misbranded foods into interstate commerce).
25         That an assault interfered with a flight attendant’s duties does not make it a
26   transportation or commercial offense. The government cites no case interpreting §
27   3237(a) so broadly. If the government’s interpretation of § 3237(a) is correct, then it is
28   unclear why the court in Hall, which concerned interference with a flight crew on an
                                                   8
 Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 11 of 13 Page ID #:918



1    airplane, went to such lengths to analyze the offense as a continuing one. See Hall, 691
2    F.2d at 49–50. If interference of a flight crew member is truly an offense “involving
3    the use of the mails, transportation in interstate or foreign commerce,” then the second
4    paragraph of § 3237(a) would have neatly resolved the issue altogether.
5          The Ninth Circuit also rejected this reasoning in Lozoya. There, the magistrate
6    found that “to establish venue, the government only needs to prove that the crime took
7    place on a form of transportation in interstate commerce.” Lozoya, 920 F.3d at 1235.
8    Declining that approach, the court held that “although the assault occurred on a plane,
9    the offense did not implicate interstate of foreign commerce” under § 3237(a). Id. at
10   1240 (emphasis in original). Specifically, “the conduct constituting the offense was the
11   assault, which had nothing to do with interstate commerce.” Id. This reasoning is
12   equally forceful here, even though Count 1 concerns assault that interfered with a flight
13   attendant. As noted above, the essential conduct was the alleged slap. Any
14   interference was not a conduct element, but an incidental or circumstantial element that
15   is irrelevant to venue. See id. (citing Stinson, 647 F.3d at 1204; United States v.
16   Auernheimer, 748 F.3d 525, 533 (3d Cir. 2014) (observing difference between
17   “circumstance element” of money laundering—i.e., the criminally generated
18   proceeds—from the defendant’s essential offense conduct, i.e., the laundering acts,
19   only the latter of which can support venue)). That it occurred on an airplane is, at most,
20   a “jurisdictional element,” which “does not convert the offense to one that involves
21   transportation[.]” Lozoya, 920 F.3d at 1240 (emphasis in original).
22         Because this was not a continuing offense, nor an offense involving the use of
23   transportation in interstate commerce, these theories for venue fail, too.
24   B.    The government did not lay sufficient foundation for the audio
25         recording played during trial.
26         The government argues that the audio recording purporting to contain Ms.
27   Mornyang’s voice was sufficiently authenticated. The government reasons that Mr. Jay
28   both “confirmed that it was [Ms. Mornyang] speaking” and “confirmed that the
                                                   9
 Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 12 of 13 Page ID #:919



1    recording was a fair and accurate depiction of Ms. Mornyang’s statements[.]” (Gov’t
2    Opp., ECF No. 93 at 11.) Mr. Jay’s testimony did not got that far. When the
3    government asked him if the recording was a fair and accurate depiction of Ms.
4    Mornyang’s statements, Mr. Jay did not confirm that. He instead said that “this is mild
5    to what was going on pretty much for the rest of the five hours of the flight.” (Trial
6    Day 2, ECF No. 80 at 98.) This testimony did not clarify how Mr. Jay could
7    authenticate a recording when he did not know when it was recorded, who recorded it,
8    or how he knew it was Ms. Mornyang’s voice. Even if Mr. Jay heard the audio
9    recording before trial, which the government argues, it was still necessary to make the
10   “prima facie case that the voice on the tape is in fact [Ms. Mornyang’s], whether by
11   means of a witness who recognizes the voice or by other extrinsic evidence.” United
12   States v. Gadson, 763 F.3d 1189, 1204 (9th Cir. 2014).
13         In arguing that this recording was not prejudicial, the government argues that
14   there was other evidence of Ms. Mornyang’s crude and disruptive language. (Gov’t
15   Opp., ECF 93 at 12–13.) This misses the point. There was no other evidence
16   purporting to come straight from Ms. Mornyang’s mouth. With two eye witnesses
17   claiming they saw no slap, anything that evinced Ms. Mornyang’s state of mind and
18   behavior at the time of the alleged offense could disproportionately tip the scales
19   against her. The prejudicial nature of the recording is perhaps the precise reason why
20   the government did not rely on the other evidence of Ms. Mornyang’s statements alone.
21                                    III. CONCLUSION
22         The government failed to show that venue was proper in this district. Even if
23   venue were proper here, the interests of justice require a new trial.
24   ///
25
26
27
28
                                                  10
 Case 2:19-cr-00050-CJC Document 94 Filed 05/24/19 Page 13 of 13 Page ID #:920



1
                                       Respectfully submitted,
2
                                       HILARY POTASHNER
3                                      Federal Public Defender
4
5    DATED: May 24, 2019               By /s/ ERIN MURPHY
6                                      ERIN MURPHY
                                       Deputy Federal Public Defender
7                                      Attorney for ADAU MORNYANG

8                                      By /s/ GEORGINA WAKEFIELD
9                                      GEORGINA WAKEFIELD

10                                     Deputy Federal Public Defenders
                                       Attorneys for ADAU MORNYANG
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            11
